DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-22 in application number 16/639,977.  Claims 1-16 and 21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.
	As a threshold inquiry (Step 1) when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the judicial exception is integrated into a practical application (i.e., Step 2A.2), according to the 2019 Revised Patent Subject Matter Guidance.  See 
	In the present application, claims 1-7 are directed to a method, claims 8-16 to a device, the payment server, and claim 21 to a device, a non-transitory computer readable medium.  Thus, the claims fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2A.

	Beginning with Step 2A, the limitations of independent claims 1, 8 and 21 are presented, numbered by line for reference (e.g. the line numbered “1.1” refers to the first limitation of claim 1; applicant’s claims are quoted in italics).
	Claim 1 recites the limitations (the additional elements to the judicial exception emphasized):
	A method for providing a universal, global, virtual wallet to merchant payment system adapter, the method comprising: at a networked application server:
1.1		receiving first information associated with a desired transaction, the information comprising information identifying a user, an amount, and a Point Of Sale (POS) terminal or other merchant payment system for performing the transaction;
1.2		using the information identifying the user to identify a mobile wallet application that allows transfer of funds from the user to another user but is inoperable with card payment acceptance systems, the mobile wallet application being associated with a first financial entity;
1.3		sending, to the first financial entity, a request to authorize the desired transaction, the request comprising information for identifying the user and the amount;

1.5		using the information identifying the POS terminal or other merchant payment system to identify the merchant;
1.6		determining a payment instrument associated with the merchant, the payment instrument to be involved in the transaction, the payment instrument issued by a second financial entity and operable with card payment acceptance systems;
1.7		sending , to the second financial entity, a request to prepare the payment instrument for the desired transaction;
1.8		receiving , from the second financial entity, an indication that the request was successful;
1.9		sending, to the identified user, an instruction to request the merchant to process the desired transaction using the payment instrument associated with the merchant at the POS terminal or other merchant payment system for performing the transaction;
1.10		and at the POS terminal or other merchant payment system: processing the desired transaction using the payment instrument associated with the merchant at the POS terminal or other merchant payment system for performing the transaction, using a card payment acceptance system.

	Claim 8 recites the limitations (the additional elements to the judicial exception emphasized):
	A payment server for providing a universal, global, virtual wallet to merchant payment system adapter, the payment server comprising: at least one processor and memory 
8.1		receive first information associated with a desired transaction, the information comprising information identifying a user, an amount, and a Point Of Sale (POS) terminal or other merchant payment system for performing the transaction;
8.2		use the information identifying the user to identify a mobile wallet application that allows transfer of funds from the user to another user but is inoperable with card payment acceptance systems, the mobile wallet application being associated with a first financial entity;
8.3		send, to the first financial entity, a request to authorize the desired transaction, the request comprising information for identifying the user and the amount;
8.4		receive, from the first financial entity, authorization of the desired transaction;
8.5		use the information identifying the POS terminal or other merchant payment system to identify the merchant;
8.6		determine a payment instrument associated with the merchant, the payment instrument to be involved in the transaction, the payment instrument issued by a second financial entity and operable with card payment acceptance systems;
8.7		send, to the second financial entity, a request to prepare the payment instrument for the desired transaction;
8.8		receive, from the second financial entity, an indication that the request was successful;
the POS terminal or other merchant payment system for performing the transaction.

	Claim 21 recites the limitations (the additional elements to the judicial exception emphasized):
21.0		A non-transitory computer readable medium storing software instructions that, when executed on at least one processor, cause the at least one processor to: 
21.1		receive first information associated with a desired transaction, the information comprising information identifying a user, an amount, and a Point Of Sale (POS) terminal or other merchant payment system for performing the transaction;
21.2		use the information identifying the user to identify a mobile wallet application that allows transfer of funds from person to person but is inoperable with card payment acceptance systems, the mobile wallet application being associated with a first financial entity;
21.3		send, to the first financial entity, a request to authorize the desired transaction, the request comprising information for identifying the user and the amount;
21.4		receive, from the first financial entity, authorization of the desired transaction;
21.5		use the information identifying the POS terminal or other merchant payment system to identify the merchant;
21.6		determine a payment instrument associated with the merchant, the payment instrument to be involved in the transaction, the payment instrument being associated with a second financial entity and operable with card payment acceptance systems;

21.8		receive, from the second financial entity, an indication that the request was successful;
21.9		and send, to the identified user, an instruction to request the merchant to process the desired transaction using the payment instrument of the merchant at the POS terminal or other merchant payment system for performing the transaction.

 . . 
	Claim 1, 8, and 21 under the broadest reasonable interpretation cover steps or functions that can be reasonably interpreted to constitute a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial exception category of abstract ideas.  See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.”) (emphasis added).
	Each of the claims recite steps for identifying payment instruments and facilitating payments using the claimed intermediary server.
	Accordingly, claim(s) 1, 8, and 21 recite at least one abstract idea and the analysis proceeds to Step 2A.2, to determine whether the additional elements set forth in the claim limitations, taken alone and in combination, integrate the abstract idea into a practical application.

	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.
	Therefore claim(s) 1, 8, and 21 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more.  Claims 2-7 and 9-16 are also rendered unpatentable under 35 U.S.C. 101 as dependent on claim(s) 1 and 8, respectively.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120030066 A1 (hereinafter “STRINGFELLOW”) in view of US 20060006224 A1 (hereinafter “MODI”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 8, and 21, STRINGFELLOW discloses:
1		A method for providing a universal, global, virtual wallet to merchant payment system adapter, the method comprising: at a networked application server:
1.1		receiving first information associated with a desired transaction, the information comprising information identifying a user, an amount, and a Point Of Sale (POS) terminal or other merchant payment system for performing the transaction;
[0046] Referring now to FIG. 3, operation of the payment system 1 according to an embodiment of the invention will now be described. At step S301 the user completes their shopping experience with online merchant Cs online merchant system, initiates checkout using the online merchant system, and proceeds to the virtual checkout, according to conventional methods available through commonly available shopping cart and check-out software packages such as are known to the skilled person. The user selects "Secure System for Payment" (SSP) as a payment option (step S301), causing the online merchant system 1c to transmit an 
1.2		using the information identifying the user to identify a mobile wallet application that allows transfer of funds from the user to another user but is inoperable with card payment acceptance systems, the mobile wallet application being associated with a first financial entity;
[0047] The trusted intermediary system 10 then performs a lookup based on the user's credentials and identification details (step S309), retrieving details from the user's remote store from the database DB1, and presenting same to the user for their selection of payment method (step S310). Upon selection of the desired payment method from options provided according to the details retrieved from user's remote store the trusted intermediary system 10 sends a payment authorization request message to the online merchant's IPSP system 3c, the payment authorization request message comprising the selected payment instrument details, the amount of payment required and the online merchant identifier (step S311).
1.3		sending, to the first financial entity, a request to authorize the desired transaction, the request comprising information for identifying the user and the amount;
[0044] As can be seen from FIG. 2, specifically dotted line L3, the trusted intermediary system 10 is connected to issuing bank system 9a (while only one connection is shown, it is to be understood that there can be a connection between the trusted intermediary system 10 and any number of issuing bank systems). This connection facilitates verification of the cardholder (buyer) using the well-known 3-D Secure authentication mechanism.
receiving, from the first financial entity, authorization of the desired transaction;
STRINGFELLOW at 0044 (disclosing the protocol for requesting and receiving authorization between the intermediary and the issuing bank system).
1.5		using the information identifying the POS terminal or other merchant payment system to identify the merchant;
STRINGFELLOW at 0046 (disclosing the "merchant account identifier" in the transaction information sent to the intermediary system).
1.6		determining a payment instrument associated with the merchant, the payment instrument to be involved in the transaction, the payment instrument issued by a second financial entity and operable with card payment acceptance systems;
STRINGFELLOW at 0047 ("Upon selection of the desired payment method from options provided according to the details retrieved from user's remote store the trusted intermediary system 10 sends a payment authorization request message to the online merchant's IPSP system 3c").
1.7		sending, to the second financial entity, a request to prepare the payment instrument for the desired transaction;
STRINGFELLOW at 0047 ("the payment authorization request message comprising the selected payment instrument details, the amount of payment required and the online merchant identifier (step S311). The merchant IPSP system 3c sends a further payment authorization request to the relevant acquiring bank 5c (step S313), prompting authorization (or otherwise) per conventional methods (step S315) and the transmission of a response message from the acquiring bank 5 c to 
1.8		receiving, from the second financial entity, an indication that the request was successful;
Assuming the response to comprise confirmation of the payment having been authorized, at step S319, the merchant IPSP system 3c sends a payment success notification message to the trusted intermediary system 10. This payment success notification message comprises a reference for the card scheme authorization and a transaction identifier for the card scheme transaction.
STRINGFELLOW at 0047.
1.9		sending, to the identified user, an instruction to request the merchant to process the desired transaction using the payment instrument associated with the merchant at the POS terminal or other merchant payment system for performing the transaction;
STRINGFELLOW at 0047 (“presenting same to the user for their selection of payment method (step S310).”).
1.10		and at the POS terminal or other merchant payment system: 
		processing the desired transaction using the payment instrument associated with the merchant at the POS terminal or other merchant payment system for performing the transaction, using a card payment acceptance system.
Claim Interpretation: This limitation recites a computer-implemented function where the recited POS terminal or other merchant payment system is not the claimed “network application server” 
STRINGFELLOW at 0047 (disclosing the “merchant IPSP system” as processing the transaction using the payment instrument) (“The merchant IPSP system 3c sends a further payment authorization request to the relevant acquiring bank 5c (step S313), prompting authorization (or otherwise) per conventional methods (step S315) and the transmission of a response message from the acquiring bank 5 c to the merchant IPSP system 3c (step S317).”).
	However, STRINGFELLOW does not explicitly disclose: where the recited mobile wallet application at (1.2) is inoperable with card payment acceptance systems, the mobile wallet application being associated with a first financial entity; and at (1.3, 1.4) the first financial entity, as invoked at (1.2).
	MODI discloses:
1.2		using the information identifying the user to identify a mobile wallet application that allows transfer of funds from the user to another user but is inoperable with card payment acceptance systems, the mobile wallet application being associated with a first financial entity;
[0047] In step 312 the sender provides details on the money transfer such as amount, currency, recipient name and information on the preferred method of funds delivery. The sender may choose to have the funds delivered to a particular bank and account number, may choose to have the service provider bank issue a bank draft or check, may choose cash, or have the bank issue a new prepaid card to the recipient that stores the transfer amount. . . . If a bank account is used, the account may be an "on-us" transaction, meaning that the service provider bank is the bank that holds the account for the recipient, or the account may be an "off-us" transaction, meaning that the recipient's bank is different from the service provider bank. In one embodiment, the sender selects from a menu of choices on the portal. Once the transfer details are entered, the sender submits the transaction for processing.
first financial entity cannot transfer directly to the “recipient’s bank” because it “is different from the service provider bank.”).
1.3		sending, to the first financial entity, a request to authorize the desired transaction, the request comprising information for identifying the user and the amount;
[0052] In step 328 the service provider bank sends an authorization request to the sender's issuer via a suitable financial network such as VisaNet 60. The authorization request is a standard authorization message that includes the result from the authentication service. In the VisaNet embodiment, the authorization request uses an AFT authorization request message.
1.4		receiving, from the first financial entity, authorization of the desired transaction;
[0055] In step 340 the operator of the portal initiates clearing and settlement by submitting a settlement file via the service provider bank into VisaNet. Within a set period of time Visa will clear and settle the transaction and move funds from the sender's issuer to the service provider bank. In step 344 the service provider bank delivers the transferred funds to the recipient. As mentioned above, once the portal receives confirmation of authentication and authorization, the service provider bank can make the funds available to the recipient in his or her bank account in real time, that is, on the order of seconds, by performing a real-time posting of funds to the recipient. If the recipient is physically present in a branch of the service provider bank, the recipient can receive a check, prepaid card or cash for the remittance amount within minutes of the confirmation. Delivery of funds can be immediate. For an "off-us" transaction, an existing electronic interbank infrastructure is used to move the funds from the service provider bank to the recipient's bank, but the recipient can still receive the funds immediately. This situation can occur when the service provider bank is located in the foreign country to which the funds are being transferred. An interbank transfer is used to perform the final domestic leg of the money transfer.
STRINGFELLOW at 0055 (disclosing the authorization of the desired transaction and the resulting “off-us” transfer of funds).
not process the payment itself and only facilitates the identification of merchant, issuer, acquirer, and payment instrument, just as the server of the independent claims.  MODI discloses a financial transfer between an issuer and acquirer bank where the issuer bank, recited first financial entity, cannot transmit directly to the recipient bank and must use an intermediary bank, second financial entity, that can both receive funds from the sender’s bank and transmit funds to the recipient bank.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediary server of STRINGFELLOW to utilize the intermediary service provider bank of MODI, because the intermediary server of STRINGFELLOW (i) already identifies the issuer bank and (ii) provides that info in a transaction request to the merchant system in separate steps, such that identifying an intermediary bank, as in MODI, to the merchant system, can be performed to a predictable result.  Therefore claim(s) 1, 8, and 21, is rendered obvious by STRINGFELLOW in view of MODI.


	Regarding claim(s) 2 and 9, MODI discloses:
		The method of claim 1 wherein
2.1		the first financial entity and the second financial entity comprise domestic banks. 

	Therefore claim(s) 2 and 9, are rendered obvious by STRINGFELLOW in view of MODI.

	Regarding claim(s) 3 and 10, MODI discloses:
		The method of claim 1 wherein:
3.1		the first financial entity comprises a foreign bank and wherein the second financial entity comprises a domestic bank;
3.2		or the first financial entity comprises a domestic bank and wherein the second financial entity comprises a foreign bank and wherein receiving the first information comprises receiving the first information from a mobile application or personal computer of the user. 
[0034] Service Provider Bank 40 is a bank or financial institution that operates the money transfer portal, receives funds from the sender and delivers funds to the recipient. In the case of a merchant operating the portal, the service provider bank acts as an acquiring bank for the merchant. Delivery of funds is the process in which funds are delivered to the end recipient. The destination can be virtually any accepted payment means. Traditional means such as a bank account credit 70, a bank draft or check 74, domestic interbank clearing to credit an account 72 of a bank different from the service provider bank, cash 78 or a prepaid card 76 may all be used to deliver funds to the recipient.
MODI at 0034.
	Therefore claim(s) 3 and 10, are rendered obvious by STRINGFELLOW in view of MODI.

	Regarding claim(s) 4 and 11, MODI discloses:

4.1		converting the amount in the first currency to an amount in a second currency;
4.2		sending the amount in the second currency to the user for approval;
4.3		and receiving from the user approval to send the request to authorize the desired transaction. 
[0040] The money transfer portal should provide a description of its services. For example, if providing currency conversion, exchange rates should be explicitly listed as they may vary around the world. The portal should provide customer service contact information, including electronic mail address or telephone number. The portal should post its return, refund, and cancellation policy to inform cardholders of their rights and responsibilities. A given portal might not support delivery of remittances worldwide and may instead restrict delivery to within their own country or to a limited number of countries, based on country-specific funds transfer regulations. Such country-specific funds transfers restrictions (if known) or other special conditions should be clearly stated on the portal web site.
[0041] The transaction currency should be clearly stated, including the country name when the name of the unit of currency is not unique. For example, a dollar can be an Australian dollar, a U.S. dollar, a Canadian dollar or other. Other information such as a commitment to process orders promptly, to send an electronic mail confirmation and order summary, a statement of what type of transaction security is supported and a statement encouraging cardholders to retain a copy of the transaction record should be present on the web site.
MODI at 0040.
	Therefore claim(s) 4 and 11, are rendered obvious by STRINGFELLOW in view of MODI.

	Regarding claim(s) 5 and 12, MODI discloses:

5.1		sending the request to prepare the payment instrument for the desired transaction comprises sending a request that funds be added to the payment instrument and/or that a credit limit of the payment instrument be changed. 
[0047] In step 312 the sender provides details on the money transfer such as amount, currency, recipient name and information on the preferred method of funds delivery. The sender may choose to have the funds delivered to a particular bank and account number, may choose to have the service provider bank issue a bank draft or check, may choose cash, or have the bank issue a new prepaid card to the recipient that stores the transfer amount.
MODI at 0047.
	Therefore claim(s) 5 and 12, are rendered obvious by STRINGFELLOW in view of MODI.

	Regarding claim(s) 6 and 13, STRINGFELLOW discloses:
		The method of claim 1 wherein
6.1		the first information associated with a desired transaction is received from a mobile device of the user. 
[0086] Accordingly the communications network can comprise a network comprising one or more technologies i.e. a hybrid communication network; for example the network can comprise the Internet in conjunction with . . .  a mobile communication network capable of supporting, for example, one or more of the following communication protocols: GSM (Global System Mobile), WCDMA (Wideband Code Division Multiple Access), GPRS (General Packet Radio Service). In addition to or instead of the mobile communication network, a local area network such as a Wireless Local area network (WLAN) or BlueTooth.RTM. (BT) and/or other technologies such as WiMax can be used to carry part of the payment authorization request and response messages. In this way, users can interact with the online merchant systems using portable, remote devices
STRINGFELLOW at 0086.


	Regarding claim(s) 7 and 14, STRINGFELLOW discloses:
		The method of claim 1 further comprising:
7.1		receiving an indication of the result of the processed transaction;
7.2		and notifying the user of the result of the processed transaction. 
STRINGFELLOW at 0047 ("Assuming the response to comprise confirmation of the payment having been authorized, at step S319, the merchant IPSP system 3c sends a payment success notification message to the trusted intermediary system 10. This payment success notification message comprises a reference for the card scheme authorization and a transaction identifier for the card scheme transaction.").
	Therefore claim(s) 7 and 14, are rendered obvious by STRINGFELLOW in view of MODI.

	Regarding claim(s) 16 STRINGFELLOW discloses:
		The payment server of claim 15 wherein
16.1		the payment server provides notifications to the user via a social media app, a mobile app, or a personal computer. 
STRINGFELLOW at 0086 (disclosing that the device receiving the notification may be a remote device or embodied as a personal computer); and further at 0047("Assuming the response to comprise confirmation of the payment having been authorized, at step S319, the merchant IPSP system 3c sends a payment success notification message to the trusted intermediary system 10. 
	Therefore claim(s) 16 is rendered obvious by STRINGFELLOW in view of MODI.

	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over STRINGFELLOW in view MODI and further in view of US 20150170141 A1 (hereinafter “KLINGEN”).

	Regarding claim 15, the combination of STRINGFELLOW in view of MODI discloses: The payment server of claim 8 
	However, the combination of STRINGFELLOW in view of MODI does not disclose: wherein the payment server is further configured to:
15.1		present participating local merchants' offers and/or product information graphically, in text, or in voice to users;
15.2		identify merchants that support the services provided by the payment server;
15.3		and/or incite users through discounts or offers to visit and make purchases at participating local merchants.
	KLINGEN discloses these limitations:
	wherein the payment server is further configured to:
15.1		present participating local merchants' offers and/or product information graphically, in text, or in voice to users;
[0013] In one embodiment, the acquisition system provides real-time customer demographic information to a merchant at the time of sale. The acquisition system may select offers or discounts for the merchant to offer to a consumer at the time of a sales transaction. For example, the wallet gateway receives a payment request from a merchant and parses the request to obtain parameters that are to be passed to selected web services.
identify merchants that support the services provided by the payment server;
15.3		and/or incite users through discounts or offers to visit and make purchases at participating local merchants.
 [0014] . . . The additional information is sent from the web service(s) to the wallet gateway, which selects promotion and/or offer data based on the web service information and sends the data to the POS device or remote device along with the authorization request received from a payment processor. The offers and/or promotions may be selected from a set of offers and promotions defined by the merchant. For example, the merchant may define an offer that states that a customer is to receive 10% off of the purchase price at the time of sale when the customer has previously shopped at a competing merchant.
[0033] As examples of wallet data 115, an electronic wallet application may maintain a large amount of personal information relating to the customer. Access to a customer's wallet can be provided through the disclosed wallet gateway or by any means known in the art. For example, a third-party hosted wallet may be shared in accordance with the owner's preferences. The disclosed acquisition system may allow the customer to provide their user ID and password to grant the acquisition system access to their wallet for future transactions. Those of ordinary skill in the art will appreciate that there are a number of schemes used to incent customers into sharing his or her wallet information including, for example, offering a discount on an item, issuing a number of loyalty points, provide a free item, providing coupons, entering the customer into a drawing for prizes, and the like.
KLINGEN at 13-14, 33 (disclosing the wallet gateway as presenting the information, “selects promotion and or offer/data . . . and sends the data to the POS device or remote device,” such that the “offers and/or promotions may be selected from a set of offers and promotions.”).
	KLINGEN is analogous art to the present invention as it solves an analogous problem; i.e. how to present offers and promotions via a wallet gateway on a user device.  Where STRINGFELLOW discloses the intermediary server with user-facing remote device or computer; and MODI discloses the step of identifying an intermediary bank for payment to the merchant; and KLINGEN discloses presenting merchant offers to the user; it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685